Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is A QUAYLE ACTION in response to an election requirement dated 9/20/2021.

Applicant's election with traverse of Group II in the reply filed on 11/9/2021 is acknowledged.  
The traversal is on the ground(s) that Group should be combined based on: 
“The burden is on the examiner to provide reasonable examples that recite material differences.”  And further states that the Examiner “modifies the apparatus” and fails to provide a reasonable example showing “the apparatus as claimed can be used to practice another and materially different process” as required by MPEP 806.05(e) and that the restriction requirement between Groups I and II be withdrawn or document viable alternative process or product on the record.
Respectively, the Examiner disagrees.  This is not found persuasive because as stated in the previous office action, the applicant’s own disclosure setting forth two separate inventions clearly indicates that the inventions are distinct and separate.  In addition to the applicants own disclosure setting forth multiple inventive process and product as well as the method of use thereof, a serious burden is further placed on the Examiner since each invention is clearly set forth by differently classifying and different distinct areas with the USPTO (United States Patent and Trademark Office).  Therefore, . 
The requirement is still deemed proper and is therefore made FINAL.

	The status of the claims is as follows:
		Claims 15-20 have hereby been withdrawn from consideration; and
		Claims 1-14 and 21-24 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 1/24/2020 has been considered and a copy has been placed in the file.

This application is in condition for allowance except for the following formal matters: 
Cancelling NON-ELECTED claims 15-20
In claim 1, line 10, inserting –the—after “as”; and
In claim 10, line 12, inserting –the—after “as”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-14 and 21-24 are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634